FILED
                            NOT FOR PUBLICATION                             JUL 21 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT

CARL WAYNE CAVALLI,                              No. 08-16611

               Petitioner - Appellant,           D.C. No. 2:06-cv-01700-ALA

  v.
                                                 MEMORANDUM *
ROSEANNE CAMPBELL, Warden,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Arthur L. Alarcón, Circuit Judge, Presiding

                              Submitted June 29, 2010 **

Before:        LEAVY, GRABER, and PAEZ, Circuit Judges.

       Carl Wayne Cavalli appeals pro se from the district court’s judgment

denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction under 28




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 2253 1, and we affirm.

      Appellee’s motions to dismiss the appeal and strike various documents are

denied.

      Cavalli contends that the Governor’s 2005 decision to deny him parole was

not supported by “some evidence” and therefore violated his due process rights.

The state court did not unreasonably determine that some evidence supports the

Governor’s decision. See 28 U.S.C. § 2254(d); see also Hayward v. Marshall, 603

F.3d 546, 563 (9th Cir. 2010) (en banc).

      AFFIRMED.




      1
       We certify for appeal the issue of whether the state court unreasonably
determined that the Governor’s 2005 decision deny parole was supported by some
evidence. We decline to certify any other issues raised by Cavalli.

                                           2                                08-16611